Chambers, J.
(dissenting) — I respectfully dissent. No issue is more fundamental to American liberty than freedom of religion. This freedom requires separation of church and state. Our nation’s founders cherished religious independence. A core pragmatism underlies our Constitutions’ safeguards of religious liberties: our founders were wise enough to know if they imposed their religious beliefs onto others, one day, religious beliefs of others could be imposed upon them.
Freedom from government interference, an essential component of the protection of religious liberty, can be guaranteed only by imposing absolute neutrality in religious matters upon the State. As Thomas Jefferson eloquently insisted, “to compel a man to furnish contributions of money for the propagation of opinions which he disbelieves ... is sinful and tyrannical.”8 In 1789, the founders of the United States were content with the establishment and free exercise clauses of the First Amendment, which command that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” They left to the several states to answer vital questions about established churches and religious freedom.
*488One hundred years later, the drafters of the Washington State Constitution met. They were not content with simply mirroring the First Amendment. Specifically, the events of the intervening century caused them deep concern about religion in public schools.9 The result is that our state constitution strictly prohibits both “sectarian”10 influence on state schools and state funds going to support religious schools. They crafted this language:
All schools maintained or supported wholly or in part by the public funds shall be forever free from sectarian control or influence.
Wash. Const, art. IX, § 4. This constitutional provision goes beyond the Enabling Act for statehood, which merely required us to establish and maintain “ ‘a system of public schools, which shall be open to all children. . . and free from sectarian control.’ ”11 We also went beyond the Enabling Act and the First Amendment by prohibiting influence on any school supported “wholly or in part” by state funds. Wash. Const, art. IX, § 4. Our State has, from our very beginning, been far more careful than our nation to keep the spheres of religion and state separate.12
This overriding protectiveness of the separation of church and state was and is not limited to education. Our state *489constitution also goes further than the federal establishment clause, by providing:
No public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment....
Wash. Const, art. I, § 11. We are not merely prohibited from establishing a state church; we are also prohibited from using public money or property to support worship, exercise, instruction, or religious establishments.
The majority finds comfort in a finding below that none of the institutions in question teach the tenets of any particular denomination or sect as part of their regular curriculum. Our inquiry should not end there. We must look beyond the regular curriculum to determine if public money is being “applied to any religious worship, exercise or instruction, or the support of any religious establishment.” Wash. Const, art. I, § 11.
The findings below, and the trial court’s determination that the program violated the state constitution, should cause us great concern. A survey of the findings below with respect to five of the colleges and universities eligible for the Educational Opportunity Grant (EOG) program, chapter 28B.101 RCW, illustrate the need for constitutional diligence. All five of these institutions provide a valuable contribution to our society; it is not the merit as institutions that we examine, but whether our state constitution permits the application of public money to these institutions.
Northwest College. Northwest College is an institution of the Assemblies of God. Northwest College requires students to take the following courses in order to graduate: Exploring the Bible, Foundations of the Christian Life, Evangelism in the Christian Life, and Christian Doctrine. The college’s mission statement includes, “Help to fulfill the Great Commission and to propagate the historic faith of the sponsoring church.” Clerk’s Papers (CP) at 1126. Chapel at Northwest College is held daily and attendance by all students is required.
*490Walla Walla College. Walla Walla College is governed by a board of trustees, all of whom must be members in good standing of the Seventh-Day Adventist Church. Students are required to take 16 hours in religion and theology to graduate. Approximately 90 percent of the full-time faculty members of Walla Walla College are members in good and regular standing of the Seventh-Day Adventist Church. The Walla Walla College student handbook provides:
Observing the seventh day of the week as a day of rest from daily activities is a practice of the Seventh-Day Adventist Church and a distinctive part of life at Walla Walla College. All students are expected to respect that observance by refraining from ordinary activities, attending Friday evening and Sabbath services, and treating the day with special respect in keeping with the ethos of this academic community.
CP at 1220.
Faculty and students are encouraged to offer Christian prayer in classes.
CP at 1221.
Students at Walla Walla College are not allowed to . . . undermine the religious ideals of the College.
CP at 1221.
Pacific Lutheran University. Pacific Lutheran University is controlled by the Evangelical Lutheran Church in America. Graduating students must have taken eight hours of religious courses. Faculty shall “set a worthy example of Christian life and seek to inculcate in the students the highest ideals of Christian manhood and womanhood.” CP at 1143.
Seattle Pacific University. Seattle Pacific University is a Free Methodist Church institution. “All members of the [governing] Board are to be in sympathy and accord with the doctrinal position and standards of the University as a Free Methodist school.” CP at 1170. Students are required to take 15 credit hours of religion to graduate, and among those credit hours a student must take Christian Forma*491tion, Christian Scriptures, and Christian Theology. The faculty handbook describes “effective teaching” to include “[k]nowledge of and ability to communicate the relationship between one’s discipline and Christian faith and life and willingness to guide and mentor in matters of spiritual formation.” CP at 1175-76. The faculty handbook also sets forth that service to the church is a significant factor in evaluating a faculty member’s application for tenure.
Whitworth College. Two-thirds of the governing board of Whitworth College must be members of the Synod of Alaska-Northwest of the Presbyterian Church and between one-sixth and one-third of the members are to be ordained Presbyterian ministers. There are three core religious courses all students must take to satisfy graduation requirements. The Whitworth College mission statement states, “[i]t is policy or at least a ‘cultural expectation’ at Whitworth to encourage the integration of faith and learning in the classroom. . . . Whitworth also engages in efforts to use the transforming power of Jesus Christ to transform lives of students in response to student requests.” CP at 1240. Ministry coordinators appear to be hired by the school and are directed to “motivate and empower students to minister to one another.” CP at 1241. In the residence halls, students are paid to act as ministry coordinators.
Our founders sought to guarantee each of us the right to choose our own religious path. They understood that, once having chosen, many of us would believe that our path should be the path for others. Indeed, many religious faiths encourage believers to win over converts. Education, by its essential nature, affords those who teach access to minds that are often eager and willing to learn and accept what is taught. The State cannot constitutionally induce principles, beliefs and thoughts of a devotional nature, and cannot pay others to do so. The institutions before us provide a great public and humanitarian service. But once public funds are provided to an educational institution controlled by a religious organization with a religious mission, functionally, do those funds advance religious doctrine? Our founders chose not to take a chance that they might.
*492The founders did not intend, nor has this Court ever permitted, public educational funds be entrusted to those who teach or those who receive religious instruction. The EOG program relies solely upon statements signed by the schools and students, including the five institutions surveyed above, to meet the constitutional requirements. Those statements merely assert the grant recipient is not enrolled in a program that includes religious worship, exercise, or instruction or pursuing a religious, seminarian or theological degree; there is no other enforcement mechanism. Given that each of the institutions surveyed above is controlled or significantly influenced by a religious organization and requires courses in religion as a prerequisite for graduation, it is likely that the students, colleges, and universities are interpreting “religious instruction” as meaning “religious instruction in preparation for the ministry.” That is not all that our state constitution forbids.
Recognizing our state constitution’s unique treatment of education and religion, this Court has developed two different analytical approaches to resolve challenges of alleged support of religion by the State. Compare State Higher Educ. Assistance Auth. v. Graham, 84 Wn.2d 813, 529 P.2d 1051 (1974) (prohibiting loans to students attending sectarian institutes for violating state constitution) with Malyon v. Pierce County, 131 Wn.2d 779, 935 P.2d 1272 (1997) (permitting expenditure of county funds on local law enforcement chaplaincy program). If the challenge involves some element of public education, we have applied a broad construction of article I, section 11 and article IX, section 4. See, e.g., Graham, 84 Wn.2d 813; Weiss v. Bruno, 82 Wn.2d 199, 509 P.2d 973 (1973) (forbidding expenditure of state funds to support students at sectarian institutions); Calvary Bible Presbyterian Church v. Bd. of Regents, 72 Wn.2d 912, 436 P.2d 189 (1967) (secular study of the “Bible as Literature” constitutional); Perry v. Sch. Dist. No. 81, 54 Wn.2d 886, 344 P.2d 1036 (1959) (invitation of students to attend outside religious instruction unconstitutional); Visser v. Nooksack Valley Sch. Dist. No. 506, 33 Wn.2d 699, *493207 P.2d 198 (1949) (same); Mitchell v. Consol. Sch. Dist. No. 201, 17 Wn.2d 61, 135 P.2d 79 (1943) (publicly subsidized transportation to religious school unconstitutional); State ex rel. Dearle v. Frazier, 102 Wash. 369, 173 P. 35 (1918) (high school credit for outside Bible study unconstitutional).13
In summary, we have applied a broad construction of the provisions of article I, section 11 and article IX, section 4 in the context of education, whether or not the institutions were “schools” as otherwise intended by article IX. If, however, the challenge does not involve education, we merely determine whether the State’s objective was support of “religious worship, exercise, or religious establishment.” Malyon, 131 Wn.2d at 799-800.
Structurally and analytically, this Court has frequently analyzed constitutional challenges involving education through both article IX and article I, section 11. We have developed a rich body of law applying article I, section 11 to education, both at the common school level and at the university level. Concluding that article IX generally does not apply to higher education does not permit us, as Justice Johnson proposes, to ignore the specific protections of article IX, section 4. Article IX, section 4 goes beyond the practical command to the Legislature to establish general and uniform common schools, but instead embodies a deep principle of Washington law: that we jealously honor and protect the separation of church and state. Even indirect support of a religious school can violate article I, section 11 and article IX, section 4. See generally Weiss, 82 Wn.2d 199. Unfortunately, the majority has nearly abandoned article *494IX, section 4 and consequently has nearly abandoned our jurisprudence demanding strict separation in matters of religion and education. In its place, the majority has substituted the antiestablishment jurisprudence of the United States Supreme Court. I fear that abandonment of article I, section 11 of the Washington Constitution in favor of the Lemon test (Lemon v. Kurtzman, 403 U.S. 602, 91 S. Ct. 2105, 29 L. Ed. 2d 745 (1971)) has not taken merely two small steps but two giant leaps in constitutional law, first Malyon and now Gallwey.
I disagree with my learned colleague that Litchman v. Shannon, 90 Wash. 186, 155 P. 783 (1916), foredooms the majority’s result here. Litchman established that the University of Washington was not a common school for the purposes of article IX, sections 1-2, and therefore could charge tuition. I have no quarrel with this conclusion. Article IX, section 4, and the deep principle it articulates, was simply not implicated.
Historically, this Court has never shied away from finding unconstitutional state support for religious worship, exercise or instruction in public schools. See, e.g., Dearle, 102 Wash. 369. In Dearle, this Court considered high school credit given for outside Bible study. Dearle, 102 Wash. 369. We found the required examination was public support for religious instruction, and thus unconstitutional. Dearle, 102 Wash. at 370, 380-85. Cogently, one Justice observed of article I, section 11:
That is plain, simple and mandatory, and by it the legislature, school authorities and courts are bound. The school authorities are forbidden to apply any of the public money or property to any religious exercise or instruction. The curricula of the public educational institutions cannot be made to include any kind of religious worship, exercise, or instruction. The language is most comprehensive and argues itself.
Dearle, 102 Wash. at 386 (Holcomb, J., concurring). This program presents parallel constitutional concerns. The EOG program functions to give public money to schools controlled by religious organizations that require or make *495available to the students religious worship, exercise, and instruction. This is unconstitutional in public schools, and it is unconstitutional in private schools supported by state funds, no matter how de minimis the support.
We rearticulated these principles in Mitchell. There, we considered a program similar in form to the EOG program. Washington State provided transportation to all students, regardless of whether they attended a public, private, or religious school. Mitchell, 17 Wn.2d at 63. This was couched by the statute as an individual entitlement of the pupil, rather than as direct support for a sectarian school. Id. We concluded the program was public support for a religious institution and, in effect, created sectarian schools partially supported by public funds, and thus violated both article I, section 11 and article IX, section 4. Mitchell, 17 Wn.2d at 66-67; accord Visser, 33 Wn.2d 699 (transportation a benefit to religious school and violative of both article I, section 11 and article IX, section 4). We rejected the fig leaf there that the support was merely a benefit to individuals, and we should reject it here.
In Perry, this Court again made clear even de minimis use of school facilities to further religious education was forbidden by our state constitution. A school district in Spokane allowed students to spend an hour a week during the school day in off campus religious instruction sponsored by local churches. Perry, 54 Wn.2d at 889. The school involvement was limited to collecting permission cards from parents and brief announcements or explanations of the program. Perry, 54 Wn.2d at 888. The distribution of the cards was found to be “use of school facilities supported by public funds for the promotion of a religious program, which contravenes Art. I, § 11 of our state constitution.” Perry, 54 Wn.2d at 896. “This practice has the further effect of influencing the pupils, while assembled in the classrooms, as a ‘captive audience’ to participate in a religious program, contrary to the express provisions of Art. IX, § 4 of our state constitution . . . .” Perry, 54 Wn.2d at 896.
*496We refined our analysis in Calvary Bible. There, we considered whether an undergraduate course, “English 390: The Bible as Literature,” taught in a state controlled university, constituted religious instruction. Calvary Bible, 72 Wn.2d at 913. We concluded it did not. The trial court issued extensive findings of fact establishing, “English 390 is taught as a study of the Bible for its literary and historic qualities and is presented objectively as a part of a secular program of education” and did not promote a particular theology or indoctrinate a particular religious belief. Calvary Bible, 72 Wn.2d at 916. We took a hard look at the meaning of “religious instruction” as used in article I, section 11 and concluded:
[T]he framers of our constitution did not intend the word “instruction” to be construed without limit, but that the proscribed field be confined to that category of instruction that resembles worship and manifests a devotion to religion and religious principles in thought, feeling, belief, and conduct, i.e., instruction that is devotional in nature and designed to induce faith and belief in the student.
Calvary Bible, 72 Wn.2d at 919.
Calvary Bible was rightly decided. Rightly understood, its holding is limited to establishing a particular University of Washington “Bible as Literature” class is not “religious instruction” as prohibited by our state constitution.
The majority attempts to squeeze the EOG program within this Court’s holding in Calvary Bible that the prohibition on “instruction” did not extend to every course involving religion. They give insufficient weight to the fact the University of Washington was not alleged to be controlled by any religious establishment, and do not address the remaining prohibitions against worship, exercise or support of any religious establishment of article I, section 11.
Not long after Calvary Bible, this Court was faced with a funding plan not entirely dissimilar to the EOG program. Graham, 84 Wn.2d 813. The State had established a *497program where loans from educational institutions to students attending college would be purchased by the State, whether the school was religious or secular. Graham, 84 Wn.2d at 815. The money to support this came from a combination of general funds and a tax exempt bond. Graham, 84 Wn.2d at 815-16. We found the program was support to religious institutions and therefore violated Washington Constitution article IX, section 4 and article I, section 11. We relied heavily on Weiss, which established:
“Any use of public funds that benefits schools under sectarian control or influence—regardless of whether that benefit is characterized as ‘indirect’ or ‘incidental’—violates this provision.”
Graham, 84 Wn.2d at 817 (quoting Weiss, 82 Wn.2d at 211). Accord Witters v. Comm’n for the Blind, 112 Wn.2d 363, 771 P.2d 1119 (1989) (grant to visually handicapped student to enable him to attend a religious college in preparation for the ministry unconstitutional). Clearly, if merely purchasing a loan made to a college student is fatal support of a religious educational institution, giving a grant to a student at a sectarian educational institution is also fatal support.
Our broad construction of our constitutional prohibition of the use of public funds for any religious purpose was clear by the time we announced Perry. In recognition of the special place public education holds in our system of government, this standard remains. However, we do not apply such a strict standard in other cases. See generally Malyon, 131 Wn.2d at 801. Admittedly, Malyon does not fit within the doctrine laid out by our prior article I, section 11 and article IX, section 4 cases. However, critically, Malyon was not an education case, and our jurisprudence treats public schools and education different from the way it treats chaplaincy programs. Because Malyon does not implicate education, it does not provide us with guidance here. The majority suggests that my approach would necessitate barring the State from providing medical coupons redeemable at religious hospitals. I respectfully disagree. Article I, section 11 and article IX, section 4, read together do not *498reach the State’s police power to protect the health of state residents; such programs would be analyzed solely under article I, section 11. Under Malyon, such programs would almost certainly be upheld as constitutional.
The founders of our nation and our state cherished religious independence. The founders were not hostile to religion; instead, I am of the firm conviction they believed the best way to encourage authentic religious devotion was to keep government out of religion. The drafters of our state constitution declared that schools supported by public funds shall forever be free from sectarian influence. Wash. Const, art. IX, § 4. They also declared that no public money should be applied to any religious institution or support of any religious establishment. Wash. Const, art. I, § 11. This Court has steadfastly struck down as unconstitutional direct and indirect support, on campus and off campus support, and even de minimis use of public funds which could be used by an educational program to advance a religious purpose. The EOG program cannot withstand the restrictions imposed by our state constitution. I would affirm the trial court, and therefore I respectfully dissent.
Ireland and Bridge, JJ., concur with Chambers, J.

 The Papers op Thomas Jefferson 545 (Julian P. Boyd ed., 1950) (footnote omitted).


 See generally Katie Hosford, The Search for a Distinct Religious-Liberty Jurisprudence under the Washington State Constitution, 75 Wash. L. Rev. 643, 649-51 (2000); see also Betty Parkany, “Religious Instruction” in the Washington Constitution 6, 12-13 (1965) (delegates to the constitutional convention were concerned about sectarian influence in public schools).


 “Of or relating to a particular religious sect.” Black’s Law Dictionary 1356 (7th ed. 1999).


 Robert P. Utter & Edward J. Larson, Church and State on the Frontier: The History of the Establishment Clauses in the Washington State Constitution, 15 Hastings Const. L.Q. 451, 458 (1988) (quoting Enabling Act, ch. 180, § 4, 25 Stat. 676-77 (1889)).


 I applaud the majority’s masterful historical survey of article EX, section 4. However, I still view article IX, section 4 as a useful tool for interpreting article I, section 11 in the context of education. When I read both constitutional provisions together, as we did in State Higher Education Assistance Authority v. Graham, 84 Wn.2d 813, 529 P.2d 1051 (1974) and impliedly did in Weiss v. Bruno, 82 Wn.2d 199, 509 P.2d 973 (1973), I reach a different conclusion.


 I note that the majority explicitly overrules two of this Court’s established cases, Weiss v. Bruno, 82 Wn.2d 199, 509 P.2d 973 (1973) and State Higher Education Assistance Authority v. Graham, 84 Wn.2d 813, 529 P.2d 1051 (1974). The majority implicitly overrules all cases where this Court has read article I, section 11, in tandem with article IX, section 4; this reaches beyond Weiss and Graham to State ex rel. Dearle v. Frazier, 102 Wash. 369, 173 P. 35 (1918); Mitchell v. Consolidated School District No. 201, 17 Wn.2d 61, 135 P.2d 79 (1943); Visser v. Nooksack Valley School District No. 506, 33 Wn.2d 699, 207 P.2d 198 (1949); Perry v. School District No. 81, 54 Wn.2d 886, 344 P.2d 1036 (1959); and Calvary Bible Presbyterian Church v. Board of Regents, 72 Wn.2d 912, 436 P.2d 189 (1967). All read the two provisions of our state constitution together.